                                                                                                          FILED
                                                                                                 2020 Oct-23 PM 03:52
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION


 WAYNE WARREN, by and through his                   }
 Mother, Next Friend, AND Legal                     }
 Guardian, POLLY ROBINSON,                          }
                                                    }
         Plaintiff,                                 }
                                                    }
 v.                                                 }        Case No.: 7:16-cv-01666-RDP
                                                    }
 ALABAMA DEPARTMENT OF                              }
 MENTAL HEALTH, et al.,                             }
                                                    }
         Defendants.                                }



                      ORDER APPROVING PRO AMI SETTLEMENT

       This matter is before the court on the Guardian Ad Litem’s Findings of Facts and

Conclusion requesting the court to “approve this Pro Ami Settlement and disbursement

of funds.” (Doc. # 76). The court appointed Leslie Barineau to be Guardian ad litem for Plaintiff,

Wayne Warren, in these proceedings. The court has received her written report filed for this case.

(Doc. # 76). Leslie Barineau advised the court that the settlement is reasonable and fair and in the

best interests of Plaintiff. The court has reviewed all of the aforementioned matters and is satisfied

it understands the terms of the proposed settlement.

       After careful and independent review, the court ADOPTS Leslie Barineau’s Findings of

Facts and Conclusion. (Doc. # 76). Specifically, the court concludes the proposed settlement is in

the best interest of Plaintiff. Thus, the court APPROVES the pro ami settlement and

disbursement of funds. (See Doc. # 76 at 5).

       The Clerk of Court is DIRECTED to close this case.

       Costs are taxed as paid.
DONE and ORDERED this October 23, 2020.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 2
